Case 3:19-cv-21371-BRM-ZNQ Document 57 Filed 03/23/21 Page 1 of 12 PageID: 980




 NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 ____________________________________
                                         :
 ALTICE USA, INC.,                       :
                                         :
                        Plaintiff,       :
         v.                              :                    Case No. 3:19-cv-21371-BRM-ZNQ
                                         :
                                         :
 JOSEPH L. FIORDALISO, in his official :
 capacity as President of the New Jersey  :
 Board, of Public Utilities, AND         :
 MARY-ANNA, DIANNE SOLOMON,              :
 UPENDRA J. CHIVUKULA, AND               :
 BOB M. GORDON, in their official        :
 capacities as Commissioners of the New  :
 Jersey Board of Public Utilities,       :
                                         :
                                         :                            OPINION
                        Defendants.      :
 ____________________________________:

 MARTINOTTI, DISTRICT JUDGE

        Before this Court is Plaintiff’s Altice USA, Inc.’s (“Altice”) Motion for Judgment on the

 Pleadings (ECF No. 48), and a Cross-Motion to Dismiss filed by Defendants New Jersey Board of

 Public Utilities (“BPU”), its president Joseph L. Fiordaliso (“President Fiordaliso”), and its four

 commissioners Mara-Anna Holden, Dianne Soloman, Upendra J. Chivukula, and Bob M. Gordon

 (all individual Defendants collectively, “Board Members”) (Board Members and BPU

 collectively, “Defendants”) (ECF No. 50). Defendants opposed Altice’s Motion. (ECF No. 50.)

 Altice filed a Reply (ECF No. 51) and a Notice of Supplemental Authority (ECF No. 52) in support

 of its Motion. Defendants filed a letter as a Notice of Supplemental Authority. (ECF No. 54.) Altice

 responded to Defendants’ letter. (ECF No. 56.) Having reviewed the submissions filed in

 connection with the motions and having declined to hold oral argument pursuant to Federal Rule
Case 3:19-cv-21371-BRM-ZNQ Document 57 Filed 03/23/21 Page 2 of 12 PageID: 981




 of Civil Procedure 78(b), for the reasons set forth below and for good cause appearing, Altice’s

 Motion for Judgment on the Pleadings is GRANTED, and Defendants’ Cross-Motion to Dismiss

 is DENIED.

 I.     BACKGROUND

        The factual background of this litigation is summarized the January 22, 2020 Opinion (ECF

 No. 25) 1 and will not be repeated here. The Court will only address the procedural history

 associated with the present motions.

        On August 21, 2020, Altice filed a Motion for Judgment on the Pleadings (ECF No. 48)

 pursuant to Federal Rule of Civil Procedure 12(c) on Counts I, II, and III of its Amended Complaint

 (ECF No. 17). On September 18, 2020, Defendants filed a Brief in opposition to Altice’s Motion

 and in support of a Cross-Motion to Dismiss Altice’s Amended Complaint. (ECF No. 50.) On

 September 28, 2020, Altice filed a Reply in support of its Motion. (ECF No. 51.) On October 9,

 2020, Altice filed a Notice of Supplemental Authority. (ECF No. 52.) On October 27, 2020,

 Defendants filed a letter as a Notice of Supplemental Authority. (ECF No. 54.) On November 5,

 2020, Altice responded to Defendants’ letter. (ECF No. 56.)

 II.    LEGAL STANDARD

        “After the pleadings are closed—but early enough not to delay trial—a party may move

 for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “The difference between Rules 12(b)(6) and

 12(c) is purely procedural as 12(c) requests for dismissal are governed by the same standards as

 12(b)(6) motions.” Glob. Naps, Inc. v. Bell Atl.-N.J., Inc., 287 F. Supp. 2d 532, 539 (D.N.J. 2003)

 (citing Turbe v. Gov’t of the V.I., 938 F.2d 427, 428 (3d Cir. 1991)). As with a Rule 12(b)(6)




 1
  Altice USA, Inc. v. N.J. Bd. of Pub. Utils., No. 3:19-cv-21371, 2020 U.S. Dist. LEXIS 10433
 (D.N.J. Jan. 22, 2020).
                                                 2
Case 3:19-cv-21371-BRM-ZNQ Document 57 Filed 03/23/21 Page 3 of 12 PageID: 982




 motion, in deciding a 12(c) motion, the court must “view the facts alleged in the pleadings and the

 inferences to be drawn from those facts in the light most favorable to the” nonmovant. Barnard v.

 Lackawanna Cty., 696 F. App’x 59, 61 (3d Cir. 2017) (internal quotations and citations omitted).

 A court may only grant a motion for judgment on the pleadings if the moving party “clearly

 establishes that no material issue of fact remains to be resolved and that [the movant] is entitled to

 judgment as a matter of law.” Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cir. 2008) (citing

 Jablonski v. Pan Am. World Airways, Inc., 863 F.2d 289, 290–91 (3d Cir. 1988)).

 III.   DECISION

        Altice’s Motion for Judgment on the Pleadings turns on a pure question of law, namely,

 whether the Cable Communications Policy Act of 1984 (“Cable Act”) preempts the proration

 requirement in N.J.A.C 14:18-3.8(c). (ECF No. 48-1 at 8, 15.) In other words, there is no material

 factual dispute before the Court.

        A.      Younger Abstention Is Inapplicable Here

        Defendants argue the Court should abstain from hearing Altice’s federal preemption claim,

 because Altice first appealed BPU’s November 23, 2019 order (“BPU’s Order”) to the New Jersey

 Superior Court, Appellate Division before commencing litigation before this Court. (ECF No. 50

 at 6, 9.) Defendants maintain an abstention under Younger and its progeny is warranted here,

 because BPU’s Order involved a civil enforcement proceeding originating from an investigation

 and culminating in formal action by BPU, a state actor, which sanctioned Altice for a wrongful

 act, i.e., refusal to change its billing practices to comply with New Jersey law. (Id. at 14–15 (citing

 Younger v. Harris, 401 U.S. 37 (1971)).) Defendants contend New Jersey’s state interest in

 consumer protection is a sufficient cause for abstention under Younger. (Id. at 16–17.) Defendants

 assert the Cable Act leaves states with the authority to enact consumer protections laws. (Id. at 9,



                                                   3
Case 3:19-cv-21371-BRM-ZNQ Document 57 Filed 03/23/21 Page 4 of 12 PageID: 983




 18.) Altice contends Younger abstention is inappropriate where, as here, a preemption challenge

 was raised against a state utility board order. (ECF No. 51 at 7.) Altice insists there is a strong

 federal interest in ensuring BPU’s compliance with the national policy concerning cable

 communications. (Id. at 8.) Altice claims Younger abstention applies only where the dispute is the

 subject of an ongoing state criminal proceeding or a state proceeding akin to a criminal prosecution,

 which is different from BPU’s regulatory proceeding. (Id. at 8, 10.) The Court agrees.

           “Generally, a federal court’s obligation to hear and decide a case is virtually unflagging.”

 PDX North, Inc. v. Comm’r N.J. DOL & Workforce Dev., 978 F.3d 871, 882 (3d Cir. 2020) (citing

 Sprint Communs., Inc. v. Jacobs, 571 U.S. 69, 77 (2013)) (internal quotations omitted). “Younger

 abstention is an exception to that rule that applies when certain types of state proceedings are

 ongoing at the time a federal case is commenced.” Id. (citing Sprint, 571 U.S. at 77). Younger

 abstention applies “only when federal litigation threatens to interfere with one of three classes of

 cases: (1) state criminal prosecutions, (2) state civil enforcement proceedings, and (3) state civil

 proceedings involving orders in furtherance of the state courts’ judicial function.” Acra Turf Club,

 LLC v. Zanzuccki, 748 F.3d 127, 138 (3d Cir. 2014) (citing Sprint, 571 U.S. at 81). Here,

 Defendants admit the underlying state proceeding is a civil enforcement proceeding. (ECF No. 50

 at 14.)

           “As to the civil enforcement requirement, after Sprint, the threshold condition for applying

 Younger abstention is that the state civil enforcement proceeding must be quasi-criminal in nature.”

 McNamara v. Grewal, No. 19-173, 2019 U.S. Dist. LEXIS 188288, at *14 (D.N.J. Oct. 29, 2019)

 (citing Acra Turf, 748 F.3d at 138) (internal quotations omitted); see also Grafas v. Borough of

 Brielle, No. 3:19-cv-9467, 2020 U.S. Dist. LEXIS 87655, at *12 (D.N.J. May 19, 2020) (“Pursuant

 to Sprint, to be considered a ‘civil enforcement proceeding,’ the state proceeding must generally



                                                    4
Case 3:19-cv-21371-BRM-ZNQ Document 57 Filed 03/23/21 Page 5 of 12 PageID: 984




 be ‘akin to a criminal prosecution’ and, if it is, is therefore said to be ‘quasi-criminal’ in nature.”)

 (citing Sprint, 571 U.S. at 78).

                In evaluating whether a state proceeding is quasi-criminal, we
                consider the factors set out in Sprint, including whether (1) the
                action was commenced by the State in its sovereign capacity, (2) the
                proceeding was initiated to sanction the federal plaintiff for some
                wrongful act, and (3) there are other similarities to criminal actions,
                such as a preliminary investigation that culminated with the filing of
                formal charges.

 Acra Turf, 748 F.3d at 138 (citing Sprint, 571 U.S. at 79–80). Here, the Court need not rearticulate

 the reasons for the conclusion drawn in the January 22, 2020 Opinion that “Younger abstention is

 inappropriate here because the state proceedings below lack a quasi-criminal character.” (ECF No.

 25 at 13.) Because the underlying state proceeding does not meet the threshold condition of being

 quasi-criminal, the Court need not consider other issues relevant to the Younger abstention

 determination, such as whether the state interest in consumer protection is a sufficient cause to

 trigger Younger abstention.

        Defendants’ invocation of PDX North does not change the conclusion. (ECF No. 54 at 1

 (citing PDX North, 978 F.3d 871).) The PDX North court found the relevant “underlying

 proceedings [we]re civil enforcement actions that [we]re quasi-criminal in nature,” when all the

 “three factors described in Sprint” supported such a finding. PDX North, 978 F.3d at 883. But this

 is not the case here, because the third Sprint factor weighs against finding BPU’s civil enforcement

 action quasi-criminal. The inquiry under the third Sprint factor is “whether there is a criminal

 analog” to the underlying civil enforcement action, id. at 884, i.e., whether “the policies implicated

 in the state proceeding could have been vindicated through enforcement of a parallel criminal

 statute.” Acra Turf, 748 F.3d at 139. Here, the Court does not discern, and “Defendants have not

 identified[,] any criminal statutes aided by or related to” BPU’s Order. (ECF No. 25 at 13.)



                                                    5
Case 3:19-cv-21371-BRM-ZNQ Document 57 Filed 03/23/21 Page 6 of 12 PageID: 985




 “Abstention is, therefore, not appropriate on this basis, alone.” McNamara, 2019 U.S. Dist. LEXIS

 188288, at *13–14 (finding the defendants have not “demonstrated a qualified civil enforcement

 under the Younger abstention doctrine,” because “there [wa]s no indication that the policies

 implicated in the state proceeding could have been vindicated through enforcement of a parallel

 criminal statute,” even though “the [enforcement] action was commenced by the State, after an

 investigation, to sanction Plaintiffs for certain alleged wrongful act”).

        In conclusion, Younger abstention is inapplicable here.

        B.      The Cable Act Expressly Preempts N.J.A.C. 14:18-3.8(c)

                1.      A Presumption Against Preemption Is Warranted

        Defendants maintain a presumption against preemption is warranted when considering a

 state action such as the enforcement of N.J.A.C. 14:18-3.8(c), which is a consumer protection law

 under a state’s traditional police power. (ECF No. 50 at 20–21.) Defendants claim such a

 presumption can only be overcome by a clear and manifest Congressional purpose, a burden that

 Altice cannot meet. (Id. at 22.) Altice counters the clarity of the Cable Act would overcome any

 presumption. (ECF No. 51 at 12.) Altice argues the Congress has expressly preempted rate

 regulation of cable providers in jurisdictions with effective competition, where no presumption

 comes into play. (Id. at 13.) The Court finds a presumption against preemption is applicable here.

        “In areas of traditional state regulation, we assume that a federal statute has not supplanted

 state law unless Congress has made such an intention ‘clear and manifest.’” Bates v. Dow

 Agrosciences, LLC, 544 U.S. 431, 449 (2005) (citing New York State Conference of Blue Cross &

 Blue Shield Plans v. Travelers Ins. Co., 514 U.S. 645, 655 (1995)). This is “often referred to as a

 ‘presumption against preemption,” which “holds even where an express preemption provision is

 in play.” Roth v. Norfalco LLC, 651 F.3d 367, 375 (3d Cir. 2011) (citations omitted). “If the



                                                   6
Case 3:19-cv-21371-BRM-ZNQ Document 57 Filed 03/23/21 Page 7 of 12 PageID: 986




 preemptive scope of the statute is clear, however, ‘the presumption against preemption can be

 overcome.’” Id. (citing Bruesewitz v. Wyeth Inc., 561 F.3d 233, 240 (3d Cir. 2009)). This

 presumption requires courts “to accept ‘a plausible alternative reading . . . that disfavors pre-

 emption.’” In re Federal-Mogul Global, 684 F.3d 355, 369 (3d Cir. 2012) (citing Bates, 544 U.S.

 at 449); see also MD Mall Assocs., LLC v. CSX Transp., Inc., 715 F.3d 479, 489 (3d Cir. 2013)

 (citing Franks Inv. Co. v. Union Pacific R.R. Co., 593 F.3d 404, 407 (5th Cir. 2010)) (“[W]hen the

 text of a pre-emption clause is susceptible of more than one plausible reading, courts ordinarily

 accept the reading that disfavors pre-emption.”). Because “consumer protection is a field that states

 have traditionally occupied,” Pennsylvania v. Navient Corp, 967 F.3d 273, 294 (3d Cir. 2020)

 (citations omitted), a presumption against preemption applies to the preemption inquiry of N.J.A.C.

 14:18-3.8(c). However, this court concludes the language of the Cable Act is clear enough to

 overcome this presumption.

                2.     N.J.A.C. 14:18-3.8(c) Impermissibly Regulates the Rate of Cable
                Service

        Defendants contend N.J.A.C. 14:18-3.8(c) is regulating the rates for the provision of cable

 service, because it only regulates the method of billing even if it indirectly affects rates. (ECF No.

 50 at 22.) Defendants assert BPU’s Order would only be preempted if it approaches the actual

 regulation of rates. (Id. at 23.) Defendants indicate a state law is not regulating rates for the

 provision of cable service, when the service is removed and the billing ceases. (Id. at 25.) Altice

 argues any provision of New Jersey law that regulates the rates for the provision of cable service

 is preempted. (ECF No. 48-1 at 17.) Altice maintains N.J.A.C. 14:18-3.8(c) regulates its rates for

 the provision of cable service, because N.J.A.C. 14:18-3.8(c) forces Altice to sell its service by the

 day at the same rate it sells its service by the month; such a proration requirement is an

 impermissible regulation on rate structure. (Id. at 18–19.) Altice explains it bills subscribers in

                                                   7
Case 3:19-cv-21371-BRM-ZNQ Document 57 Filed 03/23/21 Page 8 of 12 PageID: 987




 advance for one month of cable service before providing that service to subscribers, which means

 the final monthly charge BPU seeks to regulate is for the provision of cable service that the

 customer has already agreed to purchase. (ECF No. 51 at 14.) The Court agrees.

         The Cable Act unambiguously provides:

                 If the [Federal Communications Commission (“FCC”)] finds that a
                 cable system is subject to effective competition, the rates for the
                 provision of cable service by such system shall not be subject to
                 regulation by the [FCC] or by a State or franchising authority under
                 this section.

 47 U.S.C. § 543(a)(2). Because the FCC found Cablevision was subject to effective competition,

 BPU may not regulate the rates of Cablevision’s successor Altice (ECF No. 25 at 15), which

 Defendants do not dispute. Since 47 U.S.C. § 543(a)(2) is triggered, any New Jersey statute that

 regulates the rates for the provision of Altice’s cable service is expressly preempted, which is the

 case with N.J.A.C. 14:18-3.8(c).

         Here, BPU’s Order was an enforcement of a New Jersey statute that requires cable

 providers to prorate their bills for cable television service “as of the date of the initial establishment

 and final termination of service.” N.J.A.C. 14:18-3.8(c). This constitutes an impermissible

 regulation of Altice’s rates for the provision of cable service. Though BPU’s Order and N.J.A.C.

 14:18-3.8(c) only restrict Altice’s billing for “the month in which a subscriber cancels her cable

 service, its prohibition on charges for service that was not provided have the effect of prescribing

 a daily rate for the service that was provided before the cancellation.” Spectrum Northeast LLC v.

 Frey, No. 1:20-cv-00168-JDL, 2020 U.S. Dist. LEXIS 186060, at *12–13 (D. Me. Oct. 7, 2020).

 Therefore, N.J.A.C. 14:18-3.8(c) “regulates the rates that [Altice] charges ‘for the provision of

 cable service’ under § 543(a)(2).” Id.

         This proration requirement has been regarded as a rate regulation under a similar context



                                                     8
Case 3:19-cv-21371-BRM-ZNQ Document 57 Filed 03/23/21 Page 9 of 12 PageID: 988




 other than § 543(a)(2). Windstream Neb., Inc. v. Neb. Pub. Serv. Comm’n, No. CI 10-2399, 2011

 WL 13359491, at *6 (D. Neb. June 9, 2011) (finding a Nebraska statute was “an attempt by [the

 Nebraska Public Service Commission] to review, approve, or alter [a telecommunication service

 provider’s] basic local exchange service rate,” because it requires “that during the last month of a

 customer’s service, [the telecommunication service provider] must change its rate from a monthly

 fixed rate to a daily rate so that the rate can be prorated”).

         Defendants’ reliance on Finneran does not change the analysis. (ECF No. 50 at 24–25

 (citing Cable Television Ass’n of N.Y., Inc. v. Finneran, 954 F.2d 91 (2d Cir. 1992)).) Defendants

 claim the Finneran court found a New York statute—which restricted the fees a cable company

 could charge to customers who wished to downgrade their service—was not regulating rates for

 the provision of cable service, because no service was provided when it was removed. (Id. at (citing

 Finneran, 954 F.2d at 93, 99).) However, as set forth in Spectrum:

                 Finneran is distinguishable. The downgrade fees at issue in
                 Finneran were akin to deinstallation fees, charged in addition to the
                 cable provider’s monthly rates for the provision of cable service. See
                 Finneran, 954 F.2d at 93. Because the downgrade fees and the rates
                 for the ongoing provision of cable service were independent, the
                 state’s prohibition on downgrade fees did not directly regulate the
                 rates charged by the cable provider at any time, whether before or
                 after the downgrade request was made. See id. at 98–100. Unlike the
                 state law at issue in Finneran, [N.J.A.C. 14:18-3.8(c)] does not
                 regulate a one-time cancellation or deinstallation fee but operates
                 directly on the rate that [Altice] may charge for providing a certain
                 quantity of cable service before a customer cancels service.

 Spectrum Northeast, 2020 U.S. Dist. LEXIS 186060, at *12. Accordingly, The Court finds N.J.A.C.

 14:18-3.8(c) is a rate regulation of cable service unambiguously and expressly preempted by the

 Cable Act.

                 3.      The Cable Act’s Savings Clauses Do Not Change The Conclusion

         Defendants argue N.J.A.C. 14:18-3.8(c) is permissible under the Cable Act’s savings

                                                    9
Case 3:19-cv-21371-BRM-ZNQ Document 57 Filed 03/23/21 Page 10 of 12 PageID: 989




 clauses in 47 U.S.C. 552(d), which provide: (1) states may continue to promulgate and enforce

 consumer protection laws that are not otherwise expressly preempted, and (2) states may impose

 customer service requirements such as those related to disconnecting of a cable service and rebates

 and credits to consumers. (ECF No. 50 at 22, 24.) Altice insists the Cable Act does not permit a

 state to engage in rate regulation by justifying the regulation on consumer protection or consumer

 service grounds: any state law that constitutes rate regulation is itself preempted regardless whether

 it is labelled as a consumer protection or customer service measure. (ECF No. 48-1 at 23, 25.)

 Altice further posits BPU’s Order, which imposes substantive limits on Altice’s rate structure, is

 not a state customer service requirement permitted by the Cable Act. (Id. at 24–25.) The Court

 agrees.

           The first saving clause provides, “Nothing in this subchapter shall be construed to prohibit

 any State or any franchising authority from enacting or enforcing any consumer protection law, to

 the extent not specifically preempted by this subchapter.” 47 U.S.C. § 552(d)(1). Because 47 U.S.C.

 § 543(a)(2), which is in the same “Cable Communications” subchapter with 47 U.S.C. § 552(d)(1),

 specifically preempts a state regulation of the rates for the provision of cable service under

 effective competition, 47 U.S.C. 552(d)(1) cannot be invoked to permit N.J.A.C. 14:18-3.8(c) as

 a state consumer protection law. See 47 U.S.C. § 543(a)(2). Describing N.J.A.C. 14:18-3.8(c) “as

 a consumer protection law does not aid in determining whether [it] is preempted by § 543(a)(2)—

 it simply begs the question.” Spectrum Northeast, 2020 U.S. Dist. LEXIS 186060, at *14.

           The second saving clause provides, “Nothing in this section shall be construed to preclude

 a franchising authority and a cable operator from agreeing to customer service requirements that

 exceed the standards established by” the FCC. 47 U.S.C. § 552(d)(2). However, N.J.A.C. 14:18-

 3.8(c)



                                                   10
Case 3:19-cv-21371-BRM-ZNQ Document 57 Filed 03/23/21 Page 11 of 12 PageID: 990




             cannot be characterized as a “law concerning customer service” for
             purposes of § 552(d)(2) because it does not “impose[] customer
             service requirements” on cable operators. Section 552(b) indicates
             that “customer service requirements . . . include, at a minimum,
             requirements governing (1) cable system office hours and telephone
             availability; (2) installations, outages, and service calls; and (3)
             communications between the cable operator and the subscriber
             (including standards governing bills and refunds).” The only one of
             these requirements that might plausibly allow a state to impose a
             proration requirement is paragraph 552(b)(3), which addresses
             “communications between the cable operator and the subscriber
             (including standards governing bills and refunds).” Although
             paragraph 552(b)(3) includes the phrase, “standards governing bills
             and refunds,” it uses the phrase only as a parenthetical modifier of
             the primary term, “communications between the cable operator and
             the subscriber.” Id. Thus, when read in context, § 552(b)(3) is
             limited     to     customer     service    requirements       governing
             communications implicating bills and refunds, such as the time
             within which operators must issue refunds. See 47 C.F.R.
             76.309(c)(3) (2020). It does not suggest that requirements governing
             the availability or structure of refunds qualify as “customer service
             requirements.”
             Of course . . . the meaning of “customer service requirements” is not
             limited by the examples set forth in §§ 552(b)(1)-(3). . . . Further . . .
             the legislative history of the Cable Act supports the view that
             “customer service requirements” may encompass some
             requirements that cable operators provide rebates and credits to
             subscribers.
             ...
             [However,] [a]lthough the [N.J.A.C. 14:18-3.8(c)’s] method of
             regulation—a mandatory rebate—may be contemplated or
             authorized by § 552(d)(2), the substance that [N.J.A.C. 14:18-3.8(c)]
             regulates—the increment by which a cable operator must bill for
             cable service—is unambiguously prohibited by § 543(a)(2), and
             nothing in the statutory text or legislative history of § 552(d)(2)
             suggests that it creates an exception to that prohibition.
             ...
             [T]he overarching purposes of the Cable Act [is] to “establish a
             national policy concerning cable communications” and to “establish
             guidelines for the exercise of Federal, State, and local authority with
             respect to the regulation of cable systems.” 47 U.S.C. § 521(1), (3).
             If [N.J.A.C. 14:18-3.8(c)] were interpreted as a “customer service”
             law that is permitted under § 552(d)(2) of the Cable Act, rather than
             a rate regulation that is prohibited by § 543(a)(2), those purposes
             would be undermined. States could regulate cable service rates
             under the guise of imposing customer service requirements, for

                                                11
Case 3:19-cv-21371-BRM-ZNQ Document 57 Filed 03/23/21 Page 12 of 12 PageID: 991




                 instance, by requiring rebates and credits for different bundling and
                 subscription selections, creating a risk of inconsistent local and
                 regional policies and increasing the potential for confusion
                 regarding the relationship between federal, state, and local
                 authorities.

 Spectrum Northeast, 2020 U.S. Dist. LEXIS 186060, at *15–18. Accordingly, 47 U.S.C. §

 552(d)(2) cannot be invoked to permit N.J.A.C. 14:18-3.8(c) as a customer service requirement.

           Therefore, the saving clauses do not affect the Cable Act’s express preemption over

 N.J.A.C. 14:18-3.8(c). Altice’s Motion for Judgment on the Pleadings is granted, and Defendants’

 Cross-Motion to Dismiss is denied as moot.

 IV.       CONCLUSION

           For the reasons set forth above, Altice’s Motion for Judgment on the Pleadings is

 GRANTED, and Defendants’ Cross-Motion to Dismiss is DENIED. An appropriate order will

 follow.



 Date: March 23, 2021                                  /s/ Brian R. Martinotti___________
                                                       HON. BRIAN R. MARTINOTTI
                                                       UNITED STATES DISTRICT JUDGE




                                                  12
